DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on May 3, 2021, Applicant amended claims 17, 18, 21, and 22.
Applicant added new claims 38-41.
In the non-final rejection of February 2, 2021, Examiner objected to claim 17. Applicant amended claim 17. Objection is withdrawn.
Examiner rejected claims 17, 18, 21, and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant amended claim 17. Rejection is withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 23-37 directed to Inventions II and III non-elected without traverse.  Accordingly, claims 23-37 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The application has been amended as follows: 

	Claim 17 (Currently Amended) An assembly for use in a drug delivery device, the assembly comprising: 
	a stationary housing component; 
	an axially movable sleeve comprising a first clutch element comprising clutch features adapted to form a ratchet with corresponding clutch features of a second clutch element and adapted to engage the corresponding clutch features of the second clutch element, the clutch features of the first clutch element and the corresponding clutch features of the second clutch element comprising teeth having a ramp angle allowing the ratchet to be overhauled for dose correction; 
	a clutch spring which is located axially interposed between the stationary housing component and the axially movable sleeve, the clutch spring being an integral part of the stationary housing component and/or the axially movable sleeve and being configured to bias the clutch features of the first clutch element and the corresponding clutch features of the second clutch element into engagement, wherein the clutch features of the first clutch element and the corresponding clutch features of the second clutch element are configured to be in a releasable engagement to allow the ratchet to be overhauled against a biasing force of the clutch spring when the axially movable sleeve is in a proximal position, and the clutch features of the first clutch element and the corresponding clutch features of the second clutch element are configured 
	a button coupled to the axially movable sleeve such that, upon actuation of the button, the axially movable sleeve is translated against the biasing force of the clutch spring from the proximal position in which the axially movable sleeve is rotationally locked to the stationary housing component into the distal position in which the axially movable sleeve is rotationally unlocked from the stationary housing component, and upon release of the button, the clutch spring translates the axially movable sleeve and the button into the proximal position, and 
	a dose selector axially constrained to the stationary housing component, wherein the dose selector is distinct from the second clutch element.
	Claim 23 (Cancelled)
	Claim 24 (Cancelled)
	Claim 25 (Cancelled)
	Claim 26 (Cancelled)
	Claim 27 (Cancelled)
	Claim 28 (Cancelled)
	Claim 29 (Cancelled)
	Claim 30 (Cancelled)
	Claim 31 (Cancelled)
	Claim 32 (Cancelled)
	Claim 33 (Cancelled)
	Claim 34 (Cancelled)
	Claim 35 (Cancelled)

	Claim 37 (Cancelled)

	Abstract (Currently Amended) The present disclosure is directed to a spring arrangement for use in a drug delivery device and a drug delivery device including the spring arrangement. The spring arrangement includes a clutch spring which is located axially interposed between a stationary housing component and an axially movable sleeve. The sleeve includes clutch features adapted to engage corresponding clutch features of a clutch element. The clutch spring biases the clutch features and the corresponding clutch features into engagement. The sleeve is coupled to a button such that upon actuation of the button the sleeve is translated against the bias of the clutch spring from a proximal position in which the sleeve is rotationally locked to the housing component into a distal position in which the sleeve is rotationally un-locked from the housing component. Upon release of the button the clutch spring translates the sleeve and the button into the proximal position. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 17, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of an assembly for use in a drug delivery device, as claimed, specifically including wherein the dose selector is distinct from the second clutch element.
Markussen (US 8,096,978) teaches an assembly (Figures 1-5) for use in a drug delivery device comprising a second clutch element (dose setting member 7) and a dose selector (dose 
Thus, independent claim 17 is allowed. Dependent claims 18, 21, 22, and 38-41 are allowed by virtue of being dependent upon independent claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783